 



EXHIBIT 10.3
DATED 2006
STONEPATH GROUP, INC.
as Chargor
- and -
SBI BRIGHTLINE, LLC.
as Security Agent
 
SHARE CHARGE
(Stonepath Holdings (Hong Kong) Limited)

 
(MORRISON FOERSTER LOGO) [v27765v2776502.gif]
41st Floor
Edinburgh Tower
The Landmark
15 Queen’s Road Central
Hong Kong
Tel: (852) 2585 0888
Fax: (852) 2585 0800





--------------------------------------------------------------------------------



 



CONTENTS

              Number   Clause Heading   Page 1.  
Interpretation
    1   2.  
Mortgage of Shares
    2   3.  
Continuing Security
    3   4.  
Representations and Warranties
    3   5.  
Undertakings
    4   6.  
Power of Sale
    5   7.  
Dividends and Voting Rights
    6   8.  
Taxes and Other Deductions
    7   9.  
Costs, Charges and Expenses
    7   10.  
Indemnity
    7   11.  
Further Assurance
    8   12.  
Appointment and Rights of Receivers
    8   13.  
Security Agent’s Rights
    9   14.  
Order of Distributions
    10   15.  
Liability of Security Agent and Receivers
    10   16.  
Protection of Third Parties
    11   17.  
Power of Attorney
    11   18.  
Waiver and Severability
    11   19.  
Miscellaneous
    12   20.  
Assignment
    13   21.  
Discretion
    13   22.  
Notices
    14   23.  
Governing Law and Jurisdiction
    14   24.  
Process Agent
    15  

Schedules

              Schedule 1  
Particulars of Shares
    16   Schedule 2  
Form of Letter of Resignation
    17   Schedule 3  
Form of Notice Board Resolutions of Charged Company
    18  
 
            Execution  
 
    20  

 



--------------------------------------------------------------------------------



 



THIS DEED is made on the      day of                     2006
BETWEEN:

(1)   STONEPATH GROUP, INC., a company incorporated in Delaware, USA having its
principal office at World Trade Center, 2200 Alaskan Way, Suite 200, Seattle, WA
98121, USA (the “Chargor”); and

(2)   SBI BRIGHTLINE, LLC., a company incorporated in Delaware, USA, with a
registered address at 610 Newport Center Drive, Suite 1205, Newport Beach, CA
92660, USA, in its capacity as security agent (the “Security Agent”) for the
Noteholders (defined below).

WHEREAS:
In consideration of SBI Brightline, LLC and Hong Kong League Central Credit
Union entering into a debt restructuring agreement of even date with the Charged
Company (a wholly owned subsidiary of the Chargor) (the “Relevant Agreement”),
the Chargor as beneficial owner of all the Shares, has agreed to grant the
Security Agent (on behalf of the Noteholders) a charge in respect of the Shares
subject to the terms and conditions of this Deed.
NOW THIS DEED WITNESSES as follows:

1.   INTERPRETATION   1.1   Definitions and Construction. In this Deed, unless
the context requires otherwise:

  (a)   terms and expressions defined in or construed for the purposes of the
Relevant Agreement shall have the same meanings or be construed in the same
manner when used in this Deed;     (b)   “Charged Company” means Stonepath
Holdings (Hong Kong) Limited, a wholly-owned subsidiary of the Chargor, further
details of which are set out in Schedule 1;     (c)   “Dividends” means all
dividends, interest and other sums which are or may become payable to the
Chargor or its nominee in its capacity as holder of the Shares and includes:

  (i)   the right to receive any and all such sums and all claims in respect of
any default in paying such sums; and     (ii)   all forms of remittance of such
sums and any bank or other account to which such sums may be paid or credited;

  (d)   “Encumbrance” means any mortgage, charge, pledge, lien, encumbrance,
hypothecation or other security interest or security arrangement of any kind,
any arrangement whereby any rights are subordinated to any rights of any third
party and any contractual right of set-off;

1



--------------------------------------------------------------------------------



 



  (e)   “Receiver” means a receiver and manager or other receiver for the time
being appointed in respect of all or any of the Shares;     (f)   “Secured
Indebtedness” means all and any sums (whether principal, interest, fees or
otherwise) which are now or at any time may become payable by the Charged
Company to the Noteholders and all other monies hereby secured; and     (g)  
“Shares” means all those shares particulars of which are set out in Schedule 1
and, where the context permits, includes the Dividends and those stocks, shares,
rights, monies and other property referred to in Clause 2.4.

1.2   Successors and Assigns. The expressions “Chargor” and “Security Agent”
shall where the context permits include their respective successors and
permitted assigns and any persons deriving title under them.   1.3  
Miscellaneous. In this Deed, unless the context requires otherwise, references
to provisions of any law or regulation shall be construed as references to those
provisions as replaced, amended, modified or re-enacted from time to time; words
importing the singular include the plural and vice versa and words importing a
gender include every gender; references to this Deed shall be construed as
references to this Deed as may be amended, supplemented or novated from time to
time; unless otherwise stated, references to Clauses and Schedules are to
clauses of and schedules to this Deed and references to this Deed include its
Schedules. Clause headings are inserted for reference only and shall be ignored
in construing this Deed.   2.   MORTGAGE OF SHARES   2.1   Mortgage. In
consideration of the Noteholders entering into the Relevant Agreement with the
Charged Company referred to in the Recital, the Chargor as beneficial owner
mortgages, charges and assigns by way of first legal mortgage the Shares to the
Security Agent as agent for the Noteholders as a continuing security for the due
and punctual payment of the Secured Indebtedness.   2.2   Deposit of Documents
and Notice to Nominee. For the purpose of enabling the Security Agent to
exercise its rights under this Deed, the Chargor undertakes forthwith upon the
execution of this Deed to deposit, or procure that there be deposited with the
Security Agent:

  (a)   the certificates in respect of the Shares together with instruments of
transfer and contract notes in respect thereof, duly executed by the Chargor or
the registered holder thereof (as the case may be) as transferor/seller in
blank;     (b)   signed undated letters of resignation from each director of the
Charged Company in the form set out in Schedule 2; and     (c)   board
resolutions in writing in the form set out in Schedule 3 signed by each director
of the Charged Company.

2



--------------------------------------------------------------------------------



 



2.3   Registration in Name of Security Agent. The Chargor agrees that at any
time after an Event of Default has occurred and the security created by or
pursuant to this Deed has become enforceable, the Security Agent may, at the
cost of the Chargor, register the Shares in the name of the Security Agent or
its nominee.   2.4   Dividends and Accretions. The first legal mortgage created
under Clause 2.1 shall, subject as provided in Clause 7, extend to and include
all Dividends and all stocks, shares (and the Dividends in respect thereof),
rights, monies or other property accruing or offered at any time by way of
redemption, substitution, bonus, preference, option or otherwise to or in
respect of any of the Shares and all allotments, accretions, offers, rights,
benefits and advantages whatsoever at any time accruing, made, offered or
arising in respect of any of the same. If the Chargor shall acquire any such
other stocks or shares as aforesaid, it shall forthwith deliver or procure that
there be delivered to the Security Agent the certificates in respect thereof
together with instruments of transfer and contract notes in respect thereof duly
executed in blank to enable the same to be registered in the name of the
Security Agent or its nominee pursuant to Clause 2.3.   2.5   No Liability for
Calls. Nothing in this Deed shall be construed as placing on the Security Agent
any liability whatsoever in respect of any calls, instalments or other payments
relating to any of the Shares or any rights, shares or other securities
accruing, offered or arising as aforesaid, and the Chargor shall indemnify the
Security Agent in respect of all calls, instalments or other payments relating
to any of the Shares and to any rights, shares and other securities accruing,
offered or arising as aforesaid in respect of any of the Shares.   2.6  
Discharge. Upon payment in full of all the Secured Indebtedness to the Security
Agent, the Security Agent as agent for the Noteholders shall, at the request and
cost of the Chargor, and in such form as the Security Agent shall approve (such
approval not to be unreasonably withheld or delayed), discharge the security
created by this Deed.   3.   CONTINUING SECURITY       This Deed shall be a
continuing security and shall remain in full force and effect until the Secured
Indebtedness has been paid in full, notwithstanding the insolvency or
liquidation or any incapacity or change in the constitution or status of the
Chargor or any other person or any intermediate settlement of account or other
matter whatsoever. This Deed is in addition to, and independent of, any
Encumbrance, guarantee or other security or right or remedy now or at any time
hereafter held by or available to the Security Agent and/or the Noteholders in
relation to the Secured Indebtedness or any part thereof.   4.   REPRESENTATIONS
AND WARRANTIES   4.1   Representations and Warranties. The Chargor represents
and warrants to the Security Agent as agent for the Noteholders that:

  (a)   the particulars of the Shares set out in Schedule 1 are accurate in all
material respects and all the Shares have been validly issued and are fully paid
up;

3



--------------------------------------------------------------------------------



 



  (b)   subject to this Deed and the transactions contemplated herein, the
Chargor is the sole beneficial owner of the Shares and the Chargor has good and
marketable title thereto;     (c)   no Encumbrance exists over all or any part
of the Shares (except as created under or pursuant to this Deed and the
transactions contemplated herein);     (d)   the Chargor has not granted in
favour of any other person any interest in or any option or other rights in
respect of any of the Shares (except as created under or pursuant to this Deed
and the transactions contemplated herein);     (e)   to the best of the
knowledge and belief of the Chargor, the Charged Company has not issued or
resolved or agreed to issue or granted any option or other right to acquire any
additional shares to any person;     (f)   to the best of the knowledge and
belief of the Chargor, the Charged Company has not issued any duplicate copies
of the certificates in respect of the Shares or other certificates representing
the Shares.

4.2   Continuing Representation and Warranty. The Chargor also represents and
warrants to and undertakes with the Security Agent as agent for the Noteholders
that the foregoing representations and warranties will be true and accurate
throughout the continuance of this Deed with reference to the facts and
circumstances subsisting from time to time.   5.   UNDERTAKINGS       The
Chargor undertakes and agrees with the Security Agent as agent for the
Noteholders throughout the continuance of this Deed and so long as the Secured
Indebtedness or any part thereof remains owing that the Chargor will, unless the
Security Agent as agent for the Noteholders otherwise agrees in writing:

  (a)   not create or attempt or agree to create or permit to arise or exist any
Encumbrance over all or any part of the Shares or any interest therein or
otherwise assign, deal with or dispose of all or any part of the Shares (except
under or pursuant to this Deed and the transactions contemplated herein);    
(b)   not grant in favour of any other person any interest in or any option or
other rights in respect of any of the Shares (except under or pursuant to this
Deed and the transactions contemplated herein);     (c)   ensure that no person
holding any of the Shares as its nominee for the time being does any of the acts
prohibited in paragraphs (a) and (b) above (except under or pursuant to this
Deed and the transactions contemplated herein);     (d)   procure that the
Charged Company will not issue or resolve or agree to issue any further shares
in its capital or grant any option or other right to subscription for or
otherwise acquire shares to any person other than the Chargor (and subject
always to this Deed);

4



--------------------------------------------------------------------------------



 



  (e)   at all times remain the beneficial owner and requested holder of the
Shares (except under or pursuant to this Deed and the transactions contemplated
herein);     (f)   procure that no amendment or supplement is made to the
memorandum or articles of association of the Charged Company other than any
amendments or supplements that do not affect the rights of the Noteholders or
the security created by or pursuant to this Deed, the Relevant Agreement or any
other security document;     (g)   there shall be no change in the constitution
of the board of directors of the Charged Company without the prior agreement of
the Security Agent (such agreement not to be unreasonably withheld or delayed);
and subject to such agreement in writing of the Security Agent being obtained,
immediately upon the appointment of any new director of the Charged Company,
deposit or procure that there be deposited with the Security Agent a signed
undated letter of resignation by such director and the signed board resolutions
of that Charged Company in the respective forms set out in Schedule 2 and
Schedule 3;     (h)   punctually pay all calls or other payments due in respect
of all or any part of the Shares;     (i)   do or permit to be done every act or
thing which the Security Agent may from time to time reasonably require for the
purpose of enforcing the rights of the Security Agent hereunder in accordance
with the provisions of this Deed; and     (j)   not do or cause or permit to be
done anything which may in any way depreciate, jeopardise or otherwise prejudice
the value of the Security Agent’s security hereunder.

6.   POWER OF SALE   6.1   Enforceability. Upon the occurrence of an Event of
Default and the security created by or pursuant to this Deed having become
enforceable, the Security Agent or its nominee may, without further notice or
authority, sell or dispose of all or any part of the Shares and may apply the
proceeds of any such sale or disposition in or towards the discharge of the
reasonable costs thereby properly incurred and of the Secured Indebtedness in
such manner as it in its absolute discretion thinks fit.   6.2   Sale of Shares.
The Security Agent shall be entitled to exercise such power of sale in such
manner and at such time or times and for such consideration (whether payable
immediately or by instalments) as it shall in its absolute discretion think fit
(whether by private sale, public auction or otherwise) and so that the Shares
(or any relevant part thereof) may be sold (i) subject to any conditions which
the Security Agent may think fit to impose, (ii) to any person (including any
person connected with the Chargor, the Charged Company or the Security Agent)
and (iii) at any price which the Security Agent, in its absolute discretion,
considers to be the best obtainable in the circumstances taking into account the
nature of the Charged Company as a private company.

5



--------------------------------------------------------------------------------



 



6.3   Dividends. At any time after the power of sale has arisen, any Dividends
which have been or may be received or receivable by the Security Agent or any
nominee of the Security Agent shall be paid forthwith upon receipt to the
Security Agent and may be applied by the Security Agent as though they were
proceeds of sale hereunder.   6.4   Purchaser Not Bound to Enquire. The Security
Agent is authorised to give a good discharge for any moneys received by it
pursuant to the exercise of its power of sale and a purchaser shall not be bound
to enquire whether the power of sale has arisen as herein provided nor be
concerned with the manner of application of the proceeds of sale.   6.5   No
Liability for Losses. The Chargor shall not have any claim against the Security
Agent or the Noteholders in respect of any loss arising out of any such sale or
any postponement thereof howsoever caused and whether or not a better price
could or might have been obtained upon the sale of the Shares or any of them by
deferring or advancing the date of such sale or otherwise howsoever.   6.6  
Waiver of Pre-Emption Rights. The Chargor waives and hereby undertakes to use
all reasonable endeavours to procure the other shareholders of the Charged
Company to waive any right it may have under the articles of association of the
Charged Company or otherwise to purchase the Shares or any of them in the event
that they are sold or otherwise disposed of pursuant to the power of sale
contained in this Clause.   6.7   Statutory power of sale. The statutory power
of sale, of appointing a Receiver and the other statutory powers conferred on
mortgagees by Section 53 of the Conveyancing and Property Ordinance and any
similar provisions of any equivalent law as varied and extended by this Deed
shall arise on the date of this Deed and may be exercised by the Security Agent
free from the restrictions imposed by any statutory provisions in relating to
the exercise of any power of sale.   7.   DIVIDENDS AND VOTING RIGHTS   7.1  
Dividends and Voting Rights. If the Shares or any of them are registered in the
name of the Security Agent or its nominee in accordance with the provisions of
this Deed, the Security Agent shall have complete discretion to retain the
Dividends received by the Security Agent and to exercise or abstain from
exercising all voting and other rights and powers attaching to the Shares as the
Security Agent in its absolute discretion thinks fit without being liable for
any losses which the Chargor may suffer as a result thereof.   7.2   Authority
to Sign Proxies. If an Event of Default occurs and the security created by or
pursuant to this Deed has become enforceable, the Chargor irrevocably authorises
the Security Agent to sign on its behalf any proxies or other documents which
the Security Agent may require to enable the Security Agent to exercise such
voting and other rights and powers attaching to the Shares.

6



--------------------------------------------------------------------------------



 



8.   TAXES AND OTHER DEDUCTIONS       All sums payable by the Chargor under this
Deed shall be paid in full without set-off or counterclaim or any restriction or
condition and free and clear of any tax (save and except any tax on the overall
income of the Security Agent or any Noteholder as the case may be) or other
deductions or withholdings of any nature. If the Chargor or any other person is
required by any law or regulation to make any deduction or withholding (on
account of tax or otherwise) from any payment, the Chargor shall (save and
except any tax on the overall income of the Security Agent or any Noteholder as
the case may be), together with such payment, pay such additional amount as will
ensure that the Security Agent receives (free and clear of any tax or other
deductions or withholdings) the full amount which it would have received if no
such deduction or withholding had been required. The Chargor shall promptly
forward to the Security Agent copies of official receipts or other evidence
showing that the full amount of any such deduction or withholding has been paid
over to the relevant taxation or other authority.   9.   COSTS, CHARGES AND
EXPENSES       The Chargor shall from time to time forthwith on demand pay to or
reimburse the Security Agent for:

  (a)   all reasonable costs, charges and expenses (including legal and other
fees and all other out-of-pocket expenses) properly incurred by the Security
Agent in connection with the preparation, execution and registration of this
Deed, any other documents required in connection herewith and any amendment to
or extension of, or the giving of any consent or waiver in connection with, this
Deed; and     (b)   all reasonable costs, charges and expenses (including legal
and other fees and all other out-of-pocket expenses) properly incurred by the
Security Agent in investigating any event which it reasonably believes is an
event of default or in exercising any of its rights or powers hereunder or in
suing for or seeking to recover any sums due hereunder or otherwise preserving
or enforcing its rights hereunder or in defending any claims brought against it
in respect of this Deed (other than claims brought by the Chargor) or in
releasing or re-assigning this Deed upon payment of all monies hereby secured,

    and, until payment of the same in full, all such costs, charges and expenses
shall be secured by this Deed.   10.   INDEMNITY   10.1   General Indemnity. The
Chargor shall indemnify the Security Agent against all losses, liabilities,
damages, costs and expenses incurred by it in the execution or performance of
the terms and conditions hereof and against all actions, proceedings, claims,
demands, costs, charges and expenses which may be incurred, sustained or arise
in respect of the non-performance or non-observance of any of the undertakings
and agreements on the part of the Chargor herein contained or in respect of any
matter or thing done or omitted relating in any way whatsoever to the Shares.

7



--------------------------------------------------------------------------------



 



10.2   Payment and Security. The Security Agent may retain and pay out of any
money in the Security Agent’s hands all sums necessary to effect the indemnity
contained in this Clause and all sums payable by the Chargor under this Clause
shall form part of the monies hereby secured.   11.   FURTHER ASSURANCE   11.1  
Further Assurance. The Chargor shall at any time and from time to time (whether
before or after the security hereby created shall have become enforceable)
execute such further legal or other mortgages, charges or assignments and do all
such transfers, assurances, acts and things as the Security Agent may reasonably
require over or in respect of the Shares to secure all monies, obligations and
liabilities hereby covenanted to be paid or hereby secured or for the purposes
of perfecting and completing any assignment of the Security Agent’s rights,
benefits or obligations hereunder and the Chargor shall also give all notices,
orders and directions which the Security Agent may reasonably require.   11.2  
Agreement to Execute Further Documents. Without limiting the foregoing, the
Chargor agrees from time to time to execute and sign or to procure that the
person for the time being holding any of the Shares as the Chargor’s nominee
executes and signs all transfers, powers of attorney, proxies and other
documents which the Security Agent may reasonably require for perfecting the
Security Agent’s title to any of the Shares or for vesting or enabling it to
vest the same in itself, its nominee or in any purchaser in accordance with the
provisions of this Deed including, without limitation, using all reasonable
endeavours to procure to be duly passed such resolutions by the directors of the
Charged Company and such resolutions by the Chargor or the person holding any of
the Shares as the Chargor’s nominee in an extraordinary general meeting of the
Charged Company as the Security Agent shall reasonably require for the purposes
of approving and passing for registration any transfers of any of the Shares,
altering the Charged Company’s memorandum or articles of association, removing
any directors of the Charged Company, appointing new directors of the Charged
Company nominated by the Security Agent or for such other purposes as the
Security Agent shall from time to time reasonably require in accordance with the
provisions of this Deed.   11.3   Enforcement of Security Agent’s Rights. The
Chargor will do or permit to be done everything which the Security Agent may
from time to time reasonably require to be done for the purpose of enforcing the
Security Agent’s rights hereunder and will allow the name of the Chargor to be
used as and when reasonably required by the Security Agent for that purpose.  
12.   APPOINTMENT AND RIGHTS OF RECEIVERS   12.1   If (a) requested by the
Chargor, (b) any corporate action, legal proceedings or other procedure or step
is taken in relation to the administration of the Chargor, or (c) any other
Event of Default has occurred (whether or not the Security Agent has taken
possession of the Shares) and the security created by or pursuant to this Deed
has become enforceable, then without any notice or further notice, the Security
Agent may, by deed, or otherwise in writing signed by any officer or manager of
the

8



--------------------------------------------------------------------------------



 



    Security Agent or any person authorised for this purpose by the Security
Agent, appoint one or more persons to be a Receiver. Subject to the provisions
of the Companies Ordinance, the Security Agent may similarly remove (so far as
it is lawfully able) any Receiver and appoint any person instead of any Receiver
from time to time. If the Security Agent appoints more than one person as
Receiver, the Security Agent may give those persons power to act either jointly
or severally. Any Receiver for the time being appointed by the Security Agent
may enjoy the benefit or enforce the terms of this Clause. The provisions of
Section 53 of the Conveyancing and Property Ordinance and any similar provision
of any equivalent law (as varied and/or extended by this Deed) shall apply to
any appointment made pursuant to this Deed.   12.2   Scope of appointment. Any
Receiver may be appointed Receiver of all of the Shares or Receiver of a part of
the Shares specified in the appointment.   12.3   Rights of Receivers. Any
Receiver for the time being appointed pursuant to this Clause 12 shall have the
rights, powers, privileges and immunities conferred by the Conveyancing and
Property Ordinance on (a) mortgagees, (b) mortgagees in possession and (c)
Receivers duly appointed under the Conveyancing and Property Ordinance. The
Receiver for the time being appointed pursuant to this Clause 12 shall in
exercise of the Receiver’s powers, authorities and discretions conform to the
directions and regulations from time to time given or made by the Security
Agent.   12.4   Agent of Chargor. Any Receiver for the time being appointed
pursuant to this Clause 12 shall be the agent of the Chargor for all purposes.
The Chargor alone shall be responsible for the Receiver’s contracts,
engagements, acts, omissions, defaults and losses and for liabilities incurred
by the Receiver.   12.5   Remuneration. The Security Agent may determine the
reasonable remuneration of any Receiver and direct payment of that remuneration
out of moneys he receives as Receiver. The Chargor alone shall be liable for the
reasonable remuneration and all other reasonable costs, losses, liabilities and
expenses properly incurred of the Receiver.   12.6   No liability for exercise
of powers. Neither the Security Agent nor the Receiver shall be liable for any
losses, involuntary or otherwise, which arise in the exercise by the Security
Agent or the Receiver of their respective powers in accordance with the
provisions of this Deed except for their own gross negligence or willful default
(as the case may be). Any Receiver appointed under this Deed may enjoy the
benefit of or enforce the terms of this Clause.   13.   SECURITY AGENT’S RIGHTS
  13.1   Same rights as Receiver. Any rights conferred by the Relevant Agreement
upon a Receiver may be exercised by the Security Agent, after the security
created by or pursuant to this Deed has become enforceable, whether or not the
Security Agent shall have appointed a Receiver of the Shares.   13.2  
Delegation. The Security Agent may delegate in any manner to any person,
provided that the Security Agent exercised reasonable care in selecting such
delegate, any

9



--------------------------------------------------------------------------------



 



    rights exercisable by the Security Agent under this Deed, the Relevant
Agreement and any other security document. Any such delegation may be made upon
such terms and conditions (including power to sub-delegate) as the Security
Agent thinks fit.   13.3   Realisation.

  (a)   If the Security Agent or any Receiver exercises the rights conferred on
it the same shall not be treated as an absolute appropriation of or foreclosure
on the Shares to the exclusion of the Chargor and in extinguishment of its
interests therein, unless the Security Agent or the Receiver shall otherwise
notify the Chargor (whether before or after the relevant appropriation or
foreclosure has been effected), in which latter event any such appropriation or
foreclosure shall be treated as a sale of the Shares at a fair market value and
the Secured Indebtedness shall be reduced by an equivalent amount.     (b)   In
any disposal of the Shares in accordance with the provisions of this Deed, the
Security Agent may, provided that it shall first have used reasonable efforts to
dispose of the relevant Shares or rights to third parties subject to compliance
with any rules or regulations laid down by any governmental or other agency or
authority, themselves purchase at a fair market value the whole or any part of
the Shares or rights disposed of free from any rights of redemption on the part
of the Chargor which are hereby waived and released.

14.   ORDER OF DISTRIBUTIONS   14.1   Application of proceeds. All amounts
received or recovered by the Security Agent or any Receiver in exercise of their
rights in accordance with the provisions of this Deed shall, subject to the
rights of any creditors having priority, be applied in the order provided in
Clause 14.2.   14.2   Order of distribution. The order referred to in Clause
14.1 is (subject to any claims having priority under Section 54 of the
Conveyancing and Property Ordinance and any similar provision of any equivalent
law):

  (a)   in or towards the payment of all reasonable costs, losses, liabilities,
expenses and remuneration of and incidental to the appointment of any Receiver
and the exercise of any of his rights, including his remuneration and all
outgoings properly incurred, paid by him;     (b)   in or towards the payment of
the Secured Indebtedness; and     (c)   in payment of any surplus to the Chargor
or other person entitled to it.

15.   LIABILITY OF SECURITY AGENT AND RECEIVERS       Neither the Security Agent
nor any Receiver shall (either by reason of taking possession of the Shares or
for any other reason) be liable to the Chargor or any other person for any
costs, losses, liabilities or expenses relating to the realisation of any Shares
or from any act, default, omission or misconduct of the Security Agent, any
Receiver or their respective officers, employees or agents in relation to the
Shares or

10



--------------------------------------------------------------------------------



 



    in connection with this Deed, the Relevant Agreement or any security
document except to the extent caused by its or his own gross negligence or
wilful misconduct. Any third party referred to in this Clause 15 may enjoy the
benefit or enforce the terms of this Clause.   16.   PROTECTION OF THIRD PARTIES
  16.1   No duty to enquire       No person dealing with the Security Agent or
any Receiver shall be concerned to enquire:

  (a)   whether the rights conferred by or pursuant to the Relevant Agreement
are exercisable;     (b)   whether any consents, regulations, restrictions or
directions relating to such rights have been obtained or complied with;     (c)
  as to the propriety or regularity of acts purporting or intended to be in
exercise of any such rights (including whether or not any delegation shall have
lapsed for any reason or has been revoked); or     (d)   as to the application
of any money paid to the Security Agent or the Receiver (as the case may be).

16.2   Protection to purchasers. Subject to the provisions of this Deed, all the
protection to purchasers contained in Section 52 of the Conveyancing and
Property Ordinance or in any similar provision of any equivalent law shall apply
to any person purchasing from or dealing with the Security Agent or any Receiver
(as the case may be).   17.   POWER OF ATTORNEY       The Chargor irrevocably
appoints the Security Agent by way of security to be its attorney (with full
power of substitution) and in its name or otherwise on its behalf and as its act
and deed to sign, seal, execute, deliver, perfect and do all deeds, instruments,
acts and things which may be reasonably required or which the Security Agent
shall think proper or expedient for carrying out any obligations imposed on the
Chargor hereunder or for exercising any of the powers hereby conferred or for
giving to the Security Agent the full benefit of this security and so that the
appointment hereby made shall operate to confer on the Security Agent authority
to do on behalf of the Chargor anything which it can lawfully do by an attorney
in accordance with the provisions of this Deed. The Chargor ratifies and
confirms and agrees to ratify and confirm any deed, instrument, act or thing
which such attorney or substitute may execute or do pursuant to this Clause.  
18.   WAIVER AND SEVERABILITY       No failure or delay by the Security Agent in
exercising any right, power or remedy hereunder shall impair such right, power
or remedy or operate as a waiver thereof, nor shall any single or partial
exercise of the same preclude any further exercise thereof or

11



--------------------------------------------------------------------------------



 



    the exercise of any other right, power or remedy. The rights, powers and
remedies herein provided are cumulative and do not exclude any other rights,
powers and remedies provided by law. If at any time any provision of this Deed
is or becomes illegal, invalid or unenforceable in any respect under the law of
any jurisdiction, the legality, validity and enforceability of such provision
under the law of any other jurisdiction, and of the remaining provisions of this
Deed, shall not be affected or impaired thereby.   19.   MISCELLANEOUS   19.1  
Continuing Obligations. The liabilities and obligations of the Chargor under
this Deed shall remain in force notwithstanding any act, omission, event or
circumstance whatsoever, until full, proper and valid payment of the Secured
Indebtedness.   19.2   Protective Clauses. Without limiting Clause 19.1, neither
the liability of the Chargor nor the validity or enforceability of this Deed
shall be prejudiced, affected or discharged by:

  (a)   any other Encumbrance, guarantee or other security or right or remedy
being or becoming held by or available to the Security Agent or by any of the
same being or becoming wholly or partly void, voidable, unenforceable or
impaired or by the Security Agent at any time releasing, refraining from
enforcing, varying or in any other way dealing with any of the same or any
power, right or remedy the Security Agent may now or hereafter have from or
against the Chargor or any other person or the granting of any time or
indulgence to the Chargor or any other person;     (b)   any variation or
modification of the Relevant Agreement or any other security document referred
to therein;     (c)   any invalidity or irregularity in the execution of this
Deed or any deficiency in the powers of the Chargor to enter into or perform any
of its obligations hereunder; or     (d)   any act, omission, event or
circumstance which would or may but for this provision operate to prejudice,
affect or discharge this Deed or the liability of the Chargor hereunder.

19.3   Unrestricted Right of Enforcement. This Deed may be enforced without the
Security Agent first having recourse to any other security or rights or taking
any other steps or proceedings against the Chargor or any other person or may be
enforced for any balance due after resorting to any one or more other means of
obtaining payment or discharge of the monies, obligations and liabilities hereby
secured.   19.4   Application of Receipts. All monies received by the Security
Agent from the Chargor or any other person may be applied by the Security Agent
to such account or liability hereby secured as the Security Agent in its
absolute discretion may from time to time conclusively determine to settle any
outstanding payment for the time being due by the Chargor and whether or not the
security created by this Deed shall have become enforceable and any surplus for
the time being may be retained by the Security Agent

12



--------------------------------------------------------------------------------



 



    and held in a suspense account pending application as aforesaid.   19.5  
Discharges and Releases. Notwithstanding any discharge, release or settlement
from time to time between the Security Agent and the Chargor, if any security,
disposition or payment granted or made to the Security Agent in respect of the
Secured Indebtedness by the Chargor or any other person is avoided or set aside
or ordered to be surrendered, paid away, refunded or reduced by virtue of any
provision, law or enactment relating to bankruptcy, insolvency, liquidation,
winding-up, composition or arrangement for the time being in force or for any
other reason, the Security Agent shall be entitled hereafter to enforce this
Deed as if no such discharge, release or settlement had occurred.   19.6  
Amendment. Any amendment of any provision of this Deed shall only be effective
if made in writing and signed by the Chargor and the Security Agent.   19.7  
Counterparts. This Deed may be executed in any number of counterparts and by the
different parties to this Deed on separate counterparts, each of which when
executed and delivered shall be an original but all the counterparts shall
together constitute one and the same instrument.   20.   ASSIGNMENT   20.1   The
Chargor. The Chargor shall not assign and/or transfer any of its rights or
obligations hereunder.   20.2   The Security Agent. The Security Agent may at
any time assign to any one or more persons (an “assignee Security Agent”) all or
any part of its rights, benefits and obligations under or arising out of this
Deed. Upon any such assignment taking effect (i) the Security Agent shall be
released from such obligations and the Chargor shall look only to the assignee
Security Agent in respect of such obligations and (ii) references in this Deed
to the Security Agent shall be construed accordingly as references to the
assignee Security Agent or the Security Agent, as relevant. All agreements,
representations and warranties made herein shall survive any assignments made
pursuant to this Clause and shall inure to the benefit of all assignee Security
Agents as well as the Security Agent.   21.   DISCRETION   21.1   Discretion. If
the Security Agent is under the provisions of this Deed, the Relevant Agreement
or any other security document bound to act at the request or discretion of the
Noteholders, the Security Agent shall nevertheless not be so bound unless
indemnified and/or secured to its satisfaction against all liabilities, actions,
proceedings, claims and demands to which it may render itself liable and all
losses, costs, charges, damages, expenses and liabilities which it may incur by
so doing. As between the Security Agent and the Noteholders, the exercise of
such discretion shall be conclusive and binding.   21.2   Determinations
Conclusive. As between the Security Agent and the Noteholders, the Security
Agent may determine all questions and doubts arising in relation to any of the
provisions of this Deed. Any such determination, whether made upon such a

13



--------------------------------------------------------------------------------



 



    question actually raised or implied in the acts or proceedings of the
Security Agent, will be conclusive and shall bind the Noteholders.   21.3  
Currency Conversion. Where it is necessary or desirable to convert any sum from
one currency to another, it will (unless otherwise provided hereby or required
by law) be converted at such rate or rates, in accordance with such method and
as at such date as may reasonably be specified by the Security Agent but having
regard to current rates of exchange, if available. Any rate, method and date so
specified will be binding on the Noteholders.   21.4   Powers conferred by this
deed shall be additional. The powers conferred by this Deed in relation to the
Secured Indebtedness on the Security Agent shall be in addition to those
conferred on mortgagees under the general common and statutory laws of Hong Kong
relating to such matters. If there is any ambiguity or conflict between the
powers contained under those general laws of Hong Kong and those conferred by
this Deed, the terms of this Deed shall prevail.   22.   NOTICES   22.1  
Delivery. Each notice, demand or other communication to be given or made under
this Deed shall be in writing and delivered or sent to the relevant party at its
address or fax number set out below (or such other address or fax number as the
addressee has by five (5) days’ prior written notice specified to the other
party):

                      To the Chargor:   Stonepath Group, Inc.         World
Trade Center, 2200 Alaskan Way, Suite 200, Seattle, WA 98121, USA
 
      Fax Number   :   206-336-5401
 
      Attention   :   Ms. Virginia Wei
 
                    To the Security Agent:   SBI Brightline, LLC.         610
Newport Center Drive, Suite 1205, Newport Beach, CA 92660, USA
 
      Fax Number   :   949-679-7280
 
      Attention   :   Mr. David Wang

22.2   Deemed Delivery. Any notice, demand or other communication so addressed
to the relevant party shall be deemed to have been delivered (a) if given or
made by letter, when actually delivered to the relevant address, and (b) if
given or made by fax, when despatched with electronic confirmation of complete
and error-free transmission, provided that, if such day is not a working day in
the place to which it is sent, such notice, demand or other communication shall
be deemed delivered on the next following working day at such place.   23.  
GOVERNING LAW AND JURISDICTION   23.1   This Deed and the rights and obligations
of the parties hereunder shall be governed by and construed in accordance with
the laws of Hong Kong and the parties irrevocably submit to the non-exclusive
jurisdiction of the courts of Hong Kong.

14



--------------------------------------------------------------------------------



 



23.2   No Limitation on Right of Action. Nothing herein shall limit the right of
either party to commence any legal action against the other party and/or its
property in any other jurisdiction or to serve process in any manner permitted
by law, and the taking of proceedings in any jurisdiction shall not preclude the
taking of proceedings in any other jurisdiction whether concurrently or not.  
23.3   Waiver; Final Judgment Conclusive. Each party irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
choice of Hong Kong as the venue of any legal action arising out of or relating
to this Deed. Each party also agrees that a final judgment against it in any
such legal action shall be final and conclusive and may be enforced in any other
jurisdiction, and that a certified or otherwise duly authenticated copy of the
judgment shall be conclusive evidence of the fact and amount of its indebtedness
as appropriate.   23.4   Waiver of Immunity. Each party irrevocably waives any
immunity to which it or its property may at any time be or become entitled,
whether characterised as sovereign immunity or otherwise, from any set-off or
legal action in Hong Kong or elsewhere, including immunity from service of
process, immunity from jurisdiction of any court or tribunal, and immunity of
any of its property from attachment prior to judgment or from execution of a
judgment.   24.   PROCESS AGENT       Each of the following parties hereby
irrevocably appoints the person set opposite its name below as its agent to
receive on its behalf service of proceedings issued out of the courts of Hong
Kong in any action or proceedings arising out of or in connection with this
Deed. In the event of such agent ceasing to act, the relevant parties shall
appoint another person as its agent for such purpose and give notice in writing
of such appointment to all the other parties:

         
 
  Parties   Names & addresses of agents
 
       
 
  SBI Brightline, LLC   Bedrock China Futures, Limited
 
      Room 4301-09, Jardine House
 
      One Connaught Place, Central
 
      Hong Kong

IN WITNESS whereof this Deed has been executed by the parties hereto as a deed
and is intended to be and is hereby delivered on the day and year first above
written.

15



--------------------------------------------------------------------------------



 



Schedule 1
Particulars of Shares

                  % of total issued share     Description and   capital of the
Charged Name of Charged Company   No. of Shares   Company
 
           
Stonepath Holdings (Hong Kong) Limited
  100 ordinary shares of HK$1.00 each    100% 

16



--------------------------------------------------------------------------------



 



Schedule 2
Form of Letter of Resignation

To:   The Board of Directors of
[Company] (the “Company”)

     I,            , hereby resign my position as a director of the Company with
effect from                                          200   and waive all claims
to fees or compensation in connection with my resignation.
Dated this            day of            200

             
SIGNED, SEALED AND DELIVERED
    )      
[as a Deed] by [
    )      
]          
    )      
in the presence of:
    )      

[On duplicate]
I certify that the original of this notice was posted to the registered office
of the Company on                      200
 

17



--------------------------------------------------------------------------------



 



Schedule 3
Form of Board Resolutions of Charged Company
[insert company name]
(a limited company incorporated in Hong Kong)
Written Resolutions of the Directors of [insert company name] (the “Company”)
Passed Pursuant to Article [insert article number] of the Articles of
Association Of the Company
DECLARATION OF INTEREST
IT IS NOTED that each member of the Board of Directors of the Company has
declared his respective interests, if any, in relation to the matters of this
written resolution pursuant to the Articles of Association of the Company.
APPROVAL OF SHARE TRANSFER
IT IS NOTED that the Company has received the relevant instrument of transfers
with respect to the following shares transfer(s) (the “Share Transfer(s)”):

          Transferor   Transferee   No. of Shares
 
       

IT IS RESOLVED that:
     (a) the Share Transfer(s) be and is/are hereby approved and the name(s) of
the Transferee be entered into the Register of Members of the Company subject to
the duly executed and stamped instrument of transfers being presented to the
Company; and
     (b) any director of the Company be and is hereby authorized to sign, seal
and issue the share certificates in respect of the foregoing transfer(s) in
accordance with the Articles of Association of the Company and that the Register
of Members of the Company be updated accordingly.
RESIGNATION AND APPOINTMENT OF DIRECTORS
IT IS RESOLVED that, subject to the forms of consent to act being executed,
                                                                      , be and
is/are hereby appointed as director/directors of the Company with effect from
the date of this resolution.

18



--------------------------------------------------------------------------------



 



IT IS NOTED that the Company had received letter/letters of resignation from
                                                                      ,
resigning as the Director of the Company.
IT IS RESOLVED that the above resignation/resignations be and is/are hereby
accepted and recorded with effect from the date of this resolution.
IT IS FURTHER RESOLVED that the Director or the Secretary be and is hereby
authorised to effect all necessary filings in respect of the above resignation
and appointment to the Companies Registry in Hong Kong and update the Company’s
Registers of Directors accordingly.
Dated this           day of                     2006
[Signature of Directors]

19



--------------------------------------------------------------------------------



 



This is the signature page of the Share Charge dated
                                        .
THE CHARGOR

             
THE COMMON SEAL of
    )      
STONEPATH GROUP, INC.
    )      
 
    )      
was affixed to this Deed
    )      
in the presence of
    )      
 
           
THE SECURITY AGENT
           
 
           
SIGNED for and on behalf of
    )      
SBI BRIGHTLINE, LLC
    )      
by
    )      

20